DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendments to the claims and arguments filed on April 20, 2022 have been received and entered. Claims 1, 3, 6-7, 17, 21, 24, 26, 43-45, 47, 56 and 66 have been amended, while claims 4, 9, 12-14, 18, 22-23, 25, 27-31, 34-39, 41-42, 46, 48-55, 57-65 have been canceled. The objection to claims 1 and 21 is withdrawn in view of applicant’s amendments to the claims. Claims 1-3, 5-8, 10-11, 15-17, 19-21, 24, 26. 32-33, 40, 43-45,47, 56 and 66 are pending in the instant application.

Election/Restrictions
Applicant’s election of claims 1-3, 5-8, 10-11, 15-17, 19-21, 24, 26, 32-33, 40, 43-44 and 45  (group I)  in the reply filed on October 19, 2021  was acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 47, 56 and 66 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on October 19, 2021.

Priority
This application is a 371 of PCT/IB2018/000232 filed on 02/17/2018, which claims priority from US provisional application 62/460,420 filed on 02/17/2017.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 04/20/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner. 

Claims 1-3, 5-8, 10-11, 15-17, 19-21, 24, 26. 32-33, 40, 43-44 and 45 are under consideration. 

Maintained-Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3, 5-8, 10-11, 15-17, 19-21, 24, 26, 32-33, 40, 43-44 and 45 remain rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The claim embraces a mammalian cell comprising at least two distinct recombination target sites (RTS) wherein two RTS are chromosomally-integrated within the NL1 locus or the NL2 locus. Dependent claims limit the two, four or six distinct RTS are chromosomally-integrated within the NL1 locus or NL2 locus. Claims further limit the base claim comprising a first gene of interest, wherein the first gene of interest is chromosomally-integrated. 
The claims broadly encompass any in vitro, or in utero genus of mammalian cell derived from any species comprising plurality of at least two distinct recombination target sites (RTS) wherein two RTS are chromosomally-integrated within the undefined and broad genus of NL1 locus  (Cricetulus griseus, 179771  bp) or the NL2 locus (Cricetulus griseus 1947607 bp) and a gene of interest is located between the two RTS. It is noted that for NL1 loci or NL2 loci there is no annotated gene identified. Further, dependent claims encompass HEK293 cell including adherent and suspension-adapted variants, CHOK1SV cell including all variants, a CHOK1SV GS-KO (glutamine synthetase knockout) cell including all variants.
Vas-Cath Inc. v. Mahurkar, 19USPQ2d 1111 (Fed. Cir. 1991), clearly states that ''applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the 'written description' inquiry, whatever is now claimed.'' Vas-cath Inc. v. Mahurkar, 19USPQ2d at 1 117. The specification does not ''clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed.'' Vas-cath Inc. v. Mahurkar, 19USPQ2d at 1116. In The Regents of the University of California v. Eli Lilly(43 USPQ2b 1398-1412), the court held that a generic statement which defines a genus of nucleic acids by only their functional activity does not provide an adequate written description of the genus. The court indicated that while Applicants are not required to disclose every species encompassed by a genus, the description of a genus is achieved by the recitation of a representative number of DNA molecules, usually defined by a nucleotide sequence, falling within the scope of the claimed genus. At section B(1 ), the court states that "An adequate written description of a DNA. .. ' required a precise definition, such as by structure, formula, chemical name, or physical properties', not a mere wish or plan for obtaining the claimed chemical invention".
In analyzing whether the written description requirement is met for a genus claim, it is first determined whether a representative number of species have been described by their complete structure.
The specification defines the term "distinct recombination target sites" refers to non-identical or hetero-specific recombination target sites (see para. 68). The term "located between two of the RTS" refers to a gene located between two of the RTS, i.e., with one of the RTS located 5' of the gene and a different RTS located 3' of the gene (see para. 87). The term integrating refers to the integration, e.g. insertion, of the exchangeable cassette into the chromosome. In some embodiments, integration is mediated by a site-specific recombinase. In some embodiments, the inventors find that the use of SSI eliminates the need to clone cells from those transfected, as the cells are homogenous in their genetic composition (see para. 96). The specification further defines that the term “integrated within the NL1 locus” or “integrated within the NL2 locus” will include integration within about 50,000 bp, within about 40,000 bp, within about 30,000 bp, within 20,000bp or within 10,000 bp of the indicated genomic coordinates (see para. 52). The term "mammalian cell" includes cells from any member of the order mammalia, such as, for example, human cells, mouse cells, rat cells, monkey cells, hamster cells, and the like. In some embodiments, the mammalian cell is a mouse cell, a human cell, a Chinese hamster ovary (CHO) cell. The specification further teaches that cells include pluripotent stem cells, including embryonic stem cells (ESCs), adult stem cells, induced pluripotent stem cells (iPSCs), tissue specific stem cells (e.g., hematopoietic stem cells) and mesenchymal stem cells (MSCs) (see para. 109). Thus, the claim as broadly encompass ex vivo or in vivo genetically modified human embryo. The guidance provided in the specification is limited to identification of four hundred GS-CHOKISV™ clonal cell lines producing monoclonal antibody (mAb), constructed using random integration, that were screened for high qmAb (>1.25 pg/cell.h), stable productivity (>=70 generations) and suitable growth (IVCC > 1500 x 10° cells/mLh, » ~ 0.03 h-1). Five cell lines (964E7, 952C8, 2A6, E22 and E14) identified as meeting copy number criteria (< 5 beta lactamase copies per genome) were sampled for flanking sequence identification. Genomic DNA (gDNA) extracts were prepared with cells derived from the aforementioned 5 cell lines and were subjected to sequence capture analysis. It is further disclosed that selected cell lines (964E7 and 952C8) were analysis using targeted locus amplification (TLA) to validate the results of targeted sequencing and WGRS. Bioinformatics analysis of sequencing reads and capture sequencing data were mapped to genome and vector sequences. Split reads (half from genome, half from vector’ were used to identify potential integration sites and the break point. In addition, read pairs that suggest vector insertion (one end on genome, one end on vector) were also identified to provide support evidence for the integration sites. A list of potential integration sites was identified from sequence capture data, and the sites were ranked by the supporting evidence. WGRS data were mapped to all potential integration sites to provide additional support evidence. Reads from WGRS that map across a break point, as well as read pairs that cover the break points were counted as positive supports. Figure 4 shows FIG. 4 shows the data from flow cytometry analysis of CHOK1SV GS-KO™ SST host clones (7878, 8086, 8096, 9113, 9116 and 9115) prior to and following co-transfection with pMF25 and FIpE recombinase encoding vector. The fluorescence was measured for the 7878 and 8086 (single site, Fer1L4 Landing Pad A), 8086 and 9113 (single site, NL1 Landing Pad A) and 9116 and 9115 (single site, NL2 Landing Pad A) pre- and post-RMCE (11 days of selection in glutamine-free medium).
The DNA sequences of NCBI accession number for Cricetulus griseus unplaced genomic (scaffold, CriGri_1.0 scaffold2552 (NL1) is a whole genome shotgun sequence of 179790bp   in length of locus NW_003615899.1 (SEQ ID NO: 32, NL1 locus) and shotgun sequence of 1948243bp in length of locus NW_003613834.1 (SEQ ID NO: 32, NL2 locus) respectively. In the instant case, NCBI does not mention chromosomal hot-spots or the any specific genomic integration sites with NL1 or Nl2 locus. The specification identifies NW_003615899.1 and NW_003613834.1 as the NL1 and NL2 locus respectively on which the hot spot need to be identified for the chromosomal integration of first and/or second gene of interest as required by the claim within NL1 or NL2 locus for the genus of mammalian cells In the instant case, claims read on a genus of mammalian cells comprising genus of at least any two distinct RTS that are chromosomally integrated within any site of 179790 bp of NL1 or within 1948243 bp of NL2 locus respectively. One of skill in the art would have to identify at least two distinct recombination target sites within these loci, type of recombination, corresponding targets linked to those recombination, and specific location of the integration site for those RTS for effective integration. 
The specification however has not disclosed the RTS and gene of interest could be chromosomally integrated within any site of NL1 or NL2 locus as broadly embraced by the claims. There is no evidence on the record between  a relationship between the structures of the DNA molecules that are embraced  by the boundaries of the location of the NL 1 locus or the exact boundaries of the location of the NL2 locus of Cricetulus griseus, that would provide any reliable information about the structure of DNA molecules within the genome of genus of mammalian cells including HEK293 adherent and suspension-adapted variants, CHOK1SV cell including all variants, a CHOK1SV GS-KO cell including all variants, yet to be identified. There is no evidence on the record that the exact boundaries of the location of the NL1 or NL2 locus that ranges 179790 bp of NL1 or 1948243 bp of NL2 of Cricetulus griseus in one mammalian cells could extend to corresponding loci in other mammalian cells as broadly embraced by the genus of mammalian cells. The specification is further silent on type of vector constructs, administration route to achieve the desired multiple and distinct recombination under in vivo condition. The description of the present application discloses the desired loci and the desired distinct and multiple recombination target sites are the result of a screening procedure of which the results are unpredictable and may be different from one producer cells to  other producer cells. 
The claimed invention as a whole is not adequately described if the claims require essential or critical hot spot sites for integration of RTS and/or gene of interest which are not adequately described in the specification and which is not conventional in the art as of applicants effective filing date. Possession may be shown by actual reduction to practice, clear depiction of the invention in a detailed drawing or by describing the invention with sufficient relevant identifying characteristics such that a person skilled in the art would recognize that the inventor had possession of the claimed invention. Pfaff v. Wells Electronics. Inc., 48 USPQ2d 1641, 1646 (1998). The skilled artisan cannot envision the detailed chemical structure of the encompassed by unpredictable screening procedure in undefined and unclear loci, possibly present in undefined type cells as encompassed by genus of mammalian cells in undefined mammalian species, and therefore conception is not achieved until reduction to practice has occurred, regardless of the complexity or simplicity of the method of isolation. Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method of isolating it. See Fiers v. Revel, 25 USPQ2d 1601, 1606 (Fed. Cir. 1993) and Amgen lnc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016 (Fed. Cir. 1991). 
Therefore, Applicant was not in possession of the genus of in vitro, in vivo or in utero mammalian cell derived from any species comprising plurality of at least two distinct recombination target sites (RTS) wherein two RTS are chromosomally-integrated within the undefined and broad genus of NL1 locus (Cricetulus griseus, 179771 bp) or the NL2 locus (Cricetulus griseus 1947607 bp) as encompassed by the claims. University of California v. Eli Lilly and Co., 43 USPQ2d 1398, 1404, 1405 held that to fulfill the written description requirement, a patent specification must describe an invention and do so in sufficient detail that one skilled in the art can clearly conclude that ''the inventor invented the claimed invention.'' Accordingly, Applicants have not adequately disclosed the relevant identifying characteristics of a representative number of species within the claimed genus.

Response to arguments
Applicant disagree with the rejection arguing NL1 and NL2 are defined, specific regions of a mammalian cell. Applicant point to paragraphs [0122]-[0127], Example 1 of the specification, Applicant identified high expression and stable loci using the described experiment. Applicant argues that certain cell lines were analyzed by sequencing, bioinformatic analysis of sequencing read was conducted to identify potential integration sites, and integration sites were validated by PCR. A total of six sites (New Loci 1-6 (NL1-6)) were confirmed. The effect of the 6 identified loci is shown in page 64, Table 9 of the specification. In particular, NL1 and NL2 were identified as providing the highest stable recombinant gene expression. 6 new loci (NL1, NL2, NL3, NL4, NL5, and NL6) are further characterized. Using the NL1 locus in Table 1 as an example, the NL1 in Cricetulus griseus is located at NW_003615899.1, a whole genome shotgun sequence of 179,790 bp, which is a small section of the total genome that exceeds 2 GB bp (total sequence length 2,399,786,748, assembly accession GCF_000223135.1). As disclosed in paragraph [0051] of the specification, the NL1 locus can also be expanded 1000 bp from the 5' end or 3' end of the sequence. Comparing the length of 179,790 (+5' 1000 + 3' 1000) bp NL1 locus to the whole genome length of 2,399,786,748, the NL1 locus is less than 0.0076 percent of the genome. Thus, a person skilled in the art would understand that the NL1 locus is specifically and clearly defined by the present invention, which less than 0.0076 percent of the genome. By similar analysis, NL2-NL6 loci are also described in the specification to reasonably convey to the skilled artisan that the inventor had the possession of the claimed invention. skilled artisan at least can use the methods described in Examples 2- 5 to insert protein of interest into the regions and express the proteins from the gene of interest. Examples of RTS are known in the art and include for example lox sites, rox sites, frt sites, att sites, and dif sites as described in the specification. The claims feature only those cells which comprise at least two RTS within NL1 and NL2. Applicant has demonstrated that various types of mammalian cells which comprise at least two RTS within NL1 and NL2 resulted in higher production of an endogenous gene. See, e.g., Example 2, Example 3, Example 4, and Example 5 of the application as filed. Applicant submits that narrowing the critical section to 0.0076% of the genome demonstrates such "sufficient detail" to fulfill the written description requirement. Applicants’ arguments have been fully considered, but are not found persuasive.
In response, it is noted that broadly encompass any in vitro, or in utero genus of mammalian cell derived from any species comprising plurality of at least two distinct recombination target sites (RTS) wherein two RTS are chromosomally-integrated within the undefined and broad genus of NL1 locus or the NL2 locus. The term new locus 1 or new locus 2 is neither defined by the specification nor prior art. The claims as such do not identify the exact boundaries of the location of the NL1 or NL2 locus in a cell or its corresponding boundaries in genus of other species of mammalian cells as embraced by the breadth of the base claim. There is neither specificity with respect to distinct recombination target sites within these loci,  specific location of the site are those targets effective  or  specific conditions under which the recombination could occur effectively at multiple and distinct recombination target sites.
In the instant case, the specification defines the term "chromosomal locus" refers to defined location of nucleic acids on the chromosome of the cell that may comprise at least one gene. In some embodiments, the chromosomal locus comprises about 500 base pairs to about 100,000 base pairs, about 5,000 base pairs to about 75,000 base pairs, about 5,000 base pairs to about 60,000 base pairs, about 20,000 base pairs to about 50,000 base pairs, about 30,000 base pairs to about 50,000 base pairs, or about 45,000 base pairs to about 49,000 base pairs (see para. 52 of the published application). The paragraph 122-127 describes a method of identification of high expression and stable loci. The specification describes inserting a vector into a specific site referred to as NL 1, NL 2 and it is described that a cell line called a 964E7,952C8 displays a high specific productivity of proteins (Examples, Table 9), however,  it is not shown with specificity that the cell lines in which the vectors are inserted in other sites in the aforementioned loci show a high level of integration and/or stable expression in a similar manner. The aforementioned position is a wide range ranging from several 100000 to several 1,000,000 of bases in length. One of skill in the art would require undue experimentation to confirm the effect of showing the high specific and stable expression of proteins by insertion of the gene in the manner described in the specification over several 100000 to several 1,000,000 of bases in length. The specification describes the insertion of the landing pad to other parts in NL1 sites and NL2 site (paragraph 0115). Example 2 discloses two clones 8096 and 9113 of Fig.4 having the landing pad built into NL1, and the two clones 9116 and 9115 of Fig.4 have the landing pad built into NL2. The host cell (CHOK ISV) which has inclusion in both Fer1L4 and NL1 were evaluated in Example 4, showing the 6 multisite clones (12151, 12152, 12606, 12607, 12608, and 12609). The specification discloses a single species of NL1 locus in Table 1 as an example in Cricetulus griseus that located at NW_003615899.1, a whole genome shotgun sequence of 179,790 bp. Applicant’s argument relying on boundaries disclosed in Chinese hamster (Cricetulus griseus) is at NW_003615899 and this arrangement is 179 and 790 base pairs in an entire genome shotgun sequence so that it may be described in Table 1 is not found persuasive as claims are not so limited.  Given the breadth and/or absence of the boundaries for NL1 or NL2 locus in independent claim, one of ordinary skill in the art would require undue experimentation to identify the locus of NL1 and NL2 in other mammalian cells that corresponds specifically NL1 and NL2 which are not specified by any independent or dependent claim. 
There is no evidence on the record between  a relationship between the structures of the DNA molecules that are embraced  by the boundaries of the location of the NL 1 locus or the exact boundaries of the location of the NL2 locus of Cricetulus griseus, that would provide any reliable information about the structure of DNA molecules within the genome of genus of mammalian cells including HEK293 adherent and suspension-adapted variants, CHOK1SV cell including all variants, a CHOK1SV GS-KO cell including all variants, yet to be identified. There is no evidence on the record that the exact boundaries of the location of the NL1 or NL2 locus that ranges 179790 bp of NL1 or 1948243 bp of NL2 of Cricetulus griseus in one mammalian cells could extend to corresponding loci in other mammalian cells as broadly embraced by the genus of other mammalian cells. The skilled artisan cannot envision the detailed chemical structure of the encompassed by unpredictable screening procedure in undefined and unclear loci, possibly present in undefined type cells as encompassed by genus of mammalian cells in undefined mammalian species, and therefore conception is not achieved until reduction to practice has occurred, regardless of the complexity or simplicity of the method of isolation. Therefore, rejection is maintained for the reasons of record. 

Maintained-Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6, 17, 24, 32 were  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Applicant’s amendments to claims 6, 24and 32 obviates the basis of the rejection
However, claim 17 remain rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Applicant’s amendments to claims 6, 24and 32 obviates the basis of the rejection
. Claim 17 contains the trademark/trade name CHOKI1SV™ cell and CHOKI1SVGS-KO™ cell.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe a cell from CHOKI1SV™ cell and a cell from CHOKI1SVGS-KO™ cell line lineage that enables the rapid expression of highly productive and stable recombinant cell line, accordingly, the identification/description is indefinite. Appropriate correction is required. 
Response to arguments
Applicant disagree with the rejection arguing that the presence of a trademark or trade name in a claim is not, per se, improper under 35 USC 112, second paragraph, but the claim should be carefully analyzed to determine how the mark or name is used in the claim. Applicant notes that biological cell lines are NOT subject to indefiniteness or lack of clarity, as such commercial cell lines are deposited in publicly available repositories which do not change over time. Thus, with biological cell lines, the tradename identifies the source of good AND the good themselves. Thus, the presence of the trademark in the claim does NOT cause confusion as to the scope of the claim. Applicant has amended claim 17 to define the trademarked cell as a source of cells which is defined, commonly accessible, and fixed.  Applicants’ arguments have been fully considered, but are not found persuasive.
In response, it is noted that while commercial cell lines are deposited in publicly available repositories, however, the cells line in questions are not identified by accession number of the repositories. While MPEP 2173.05(u) states that “the claim should be carefully analyzed to determine how the mark or name is used in the claim. if the trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of the 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph. Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982). The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  In the present case, the trademark/trade name is used to identify/describe a cell from CHOKI1SV™ cell and a cell from CHOKI1SVGS-KO™ cell line lineage that enables the rapid expression of highly productive and stable recombinant cell line, accordingly, the identification/description of cell from CHOKI1SV™ cell is indefinite. In the instant case, a cell from the trade name cell has no fixed and definite meaning.
Withdrawn-Claim Rejections - 35 USC § 101
Claims 1-3, 5-8, 10-11, 15-17, 19-21, 24, 26, 32-33, 40, 43-44 and 45 were rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  Applicant’s amendments to the claim 1 obviates the basis of the rejection. 

Maintained-Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-8, 10-11, 15-17, 19-21, 24, 26, 32-33, 40, 43-44 and 45 are rejected under 35 U.S.C. 103 as being unpatentable over Rance et al (WO/2013/190032, 12/27/2013), Lang et al (US 20130295596, dated 11/7/2013), Porter et al (Biotechnol. Prog., 2010, Vol. 26, No. 5, 1455-1464),  as evidenced by (NCBI accession no NW_006879785.1, dated 5/27/2016; NCBI accession no NW 006879785.1, 5/27/2016 and Von Melchner et al (WO/2006/056617, 06/01/2006).
Claims are directed to a mammalian cell comprising at least two distinct recombination target sites (RTS), wherein at least one of the RTS is a frt site, a lox site, a rox site, or an att site, selected from among SEQ ID NOs.: 1-30, wherein two RTS are chromosomally-integrated within the NL 1 locus, having a Cricetulus griseus locus at the scaffold 2552, or the NL2 locus, having a Cricetulus griseus locus at the scaffold 2552.
Claim interoperation: In absence of any specific site of integration, instant base claim has been interpreted to include recombination target site that is not flanked by a gene of interest, further dependent claims also read on gene of interest that is chromosomally integrated anywhere or by homologous recombination between two RTS placed at any site of the locus. Further, claims do not define the boundary for NL1 or NL2 locus and thus they are interpreted to encompass RTS that are chromosomally-integrated within a Cricetulus griseus locus at the scaffold 2552, or a Cricetulus griseus locus at the scaffold 2552.
With respect to claims 1-3, Rance et al teach a novel site-specific integration (SSI) host cell, comprising an endogenous Fer1 L4 gene, wherein an exogenous nucleotide sequence is integrated in said Fer1 L4 gene wherein the exogenous nucleotide sequence comprises at least two recombination target sites (see claims 1-2 or ‘032).
With respect to claim 15, Rance et al teach that the at least one RTS is FRT site or a lox site (see claim 6 of ‘032).
With respect to claims 16, Rance et al teach thee SSI host-cell synthesis-related expression vector pRY37, between residues 3036-3083 of SEQ ID: 2, comprises the seq.id.7 of the instant application, and between residues 18-65 of SEQ ID: 2, comprises the seq.ID NO: 12 of the instant application (see the abstract; page 4, last para. - page 9, col. 4; page 53, para 3 - page 57, para. 2; claims 1-24).
Regarding claim 17, Rance et al teach that the SSI host cell, preferably is a mouse cell, a human cell, a Chinese hamster ovary (CHO) host cell, a CHOK1 host cell or a CHOK1 sindbis virus (SV) host cell, is useful for producing high producer cell or cell line (limitation of claim 17) (see claim 8 of ‘032). 
With respect to claims 19-21 and 24, Rance et al teach that the at least two recombination target sites flank a gene coding sequence of interest, wherein the exogenous nucleotide sequence comprises a gene coding sequence of interest and wherein the gene coding sequence of interest comprises one or more of a gene encoding a selection marker, a detectable protein, an antibody, a peptide antigen, an enzyme, a hormone, a growth factor, a receptor, a fusion 15 protein or other biologically active protein (see claims 3-5 of ‘032).
Regarding claims 5-7, 10-11, 26, 32-33, 40, 43-45, Rance et al  SSI host cell  comprising  a comprising an endogenous Fer1 L4 gene, wherein an exogenous nucleotide sequence is integrated in said Fer1 L4 gene, and wherein the exogenous nucleotide sequence comprises at least two recombination target sites, flanking at least one first gene coding sequence of interest; and a vector comprising at least one second exchangeable cassette, which cassette comprises at least two matching recombination target sites flanking at least one third gene coding 15 sequence of interest and at least one selection marker, ii) effecting a site-directed recombination-mediated cassette exchange so as to obtain a SSI host cell comprising the third gene coding sequence of interest,  (see claims 13 and 14 of ‘032). Thus, Rance et al teach SSI host cells comprising four or six distinct RTS for the chromosomal integration of first, second and third gene of interest  within the locus. 
 It is noted that Rance et al teach method to identify the hot spot in producer cells (CHOK1SV) and created SSI host in selected 10E9 cells. It is further disclosed that these selected cells resulted in higher antibody expression of SSI pools and of clonal cell lines derived from random process or FLP-aided site-specific integration (SSI) and random integration clones were generated  under different transfection and selection conditions. The clonal cell lines generated from all process were expanded and the productivity of clonal cell lines was assessed and the location of the 5' and 3' integration sites were identified (see figure 6 and 7) by sequencing the SSI host cells (see page 53).  Rance differ from claimed invention by not disclosing at least two distinct RTS are chromosomally integrated within the NL1 locus or NL2 locus identified after screening other producer cells (964E7, 952C8, 2A6, E22 and E14) known in prior art . 
Before the effective filing date of instant application, Lang et al teach a method having the ability to rapidly screen large numbers of cell lines early in cell line development and cultured in small volumes only, which is able to predict the growth and specific production characteristics, for instance increased volumetric productivities, of said cell line at a given and desired (see para. 9). It is noted that Lang identified 964E7, 952C8 clone derived from CHO-K1 cell line that resulted in higher product yield (see table 5, 6, 9 12). Likewise, Porter et al teach characterization of a producer cell line selection process used to select cell lines (see figure 1 flow chart). It is disclosed that cell lines vary in their behavioral response as they are challenged by different stages of selection (see page 1462, col. 1, last para.). It is disclosed that recombinant genes will be randomly integrated into the host cell genome and the location of an integrated transgene may influence the stability of its expression (see page 1463, col. 1, para. 1). Porter emphasize that the predictability of an assessment may be enhanced if unstable cell lines are identified and removed from the panel of cell lines being assessed. Porter suggested using site-specific integration to target the transgene to a site associated with stable expression (see page1463, col. 1). The combination of reference differs from claimed invention by disclosing that high producer cells 964E7, 952C8 clone comprises at least two RTS that are chromosomally-integrated within the NL 1 locus, having a Cricetulus griseus locus at the scaffold 2552, or the NL2 locus, having a Cricetulus griseus locus at the scaffold 2552.
NCBI accession no discloses the Cricetulus griseus unplaced genomic scaffold, alternate assembly C_griseus_v1 .0 scaffold2552, whole genome shotgun sequence. It corresponds to
the loci location of NL 1 as disclosed in table 1 of the instant application while accession no  discloses the Cricetulus griseus unplaced genomic scaffold, CriGri_ 1.0 scaffold2422, whole genome shotgun sequence that corresponds to the loci location of  NL 1 as disclosed in instant application.( see table 1 of instant application ). The combination of reference differ from claimed invention by not disclosing use of multiple RTS within the genome.
Von Melchner  teaches a gene trap cassette capable of causing conditional mutations in genes, comprising a functional DNA segment (FS) inserted in a mutagenic or non-mutagenic manner, in sense or antisense direction relative to the gene to be trapped, where the FS flanked by the recombinase recognition sequences (RRSs) of at least two independent directional site-specific recombination systems, and each system comprises two pairs of heterotypic RRSs being oriented in opposite orientation and the RRSs of the two pairs being lined up in opposite order on both sides of the FS, and is capable of inverting FS by recombinase mediated flip-excision mechanism. Also described are a cell, a culture of cells or tissue, or a transgenic non-human
organism comprising the gene trap cassette; preparing the cell, a culture of cells or tissue, or a transgenic non-human organism, by introducing the gene trap cassette into a suitable cell; generating conditional mutations in one or more genes of an organism, by introducing the gene trap cassette into a suitable cell, selecting cells in which the construct is incorporated in a gene, and identifying and/or  isolating the gene in which the construct is incorporated; and a transgenic non-human mammal obtainable by the above method. The cassette comprises the structure 5'- L 1-A-L2-BL3- C-L4-FS-L3-D-L4-E-L 1-F-L2-3', where L 1 and L2 are RRSs of the first site- specific recombination system, L3 and L4 are RRSs of the second site-specific recombination system, and A-Fare either a chemical bond or a spacer polynucleotide. The transgenic non-human organism or mammal is useful for studying gene function at various developmental stages, as an animal model of human diseases and as an in vivo drug validation model in drug development. The loxP recombinase element of gene trap vector with SEQ ID NO 5 is identical to SEQ ID NO 1 of the instant application. The lox511 recombinase element of gene trap vector with SEQ ID NO 6 is identical to SEQ ID NO 2 of the instant application. The lox2272 recombinase element of gene trap vector with SEQ ID NO 8 is identical to SEQ ID NO 2 of the instant application. The lox5171 recombinase element of gene trap vector with SEQ ID NO 7 is identical to SEQ ID NO 4 of the instant application. The lox2272 recombinase element of gene trap vector with SEQ ID NO 8 is identical to the reverse of SEQ ID NO 5 of the instant application. The loxP recombinase element of gene trap vector with SEQ ID NO 5 is identical to SEQ ID NO 6 of the instant application. The F5 element of gene trap vector with SEQ ID NO
11 is identical to SEQ ID NO 12 of the instant application (see the abstract; claims 1-20; figures 1-6; sequences 1-18).
Accordingly, in view of the teachings of Rance, Lang/Porter, accession no and Von Melchner, it would have been obvious for one of ordinary skill in the art to substitute the SSI host cell  of Rance with other producer cells such as 964E7 or  952C8 as  in Lang  by characterizing  and identifying  the hot spot in said selected cells that results  in higher expression of SSI pools derived from random process or FLP-aided site-specific integration (SSI) to identify the loci of the 5' and 3' integration sites as disclosed in Rance, with a reasonable expectation of success, before the effective filing date of the instant invention, in the method to obtain recombinant protein producer mammalian cell with multiple site-specific integration as in Rance. Said modification amounting to combining prior art elements according to known methods to yield predictable results. One of ordinary skill in the art would be motivated to characterize and identify the hot spot in 964E7 or 952C8 clonal cells with reasonable expectation of success in achieving the predictable results as the Artisan was well aware of the required method to identify the hot spot, the results and characterization of identification of the location of the 5' and 3' integration sites within a loci. It is noted that while Applicant’s specific NL1 or NL2 are not specifically taught, there is nothing in the art to demonstrate that the artisan would not have expected to identify and characterize 5' and 3' integration sites within the loci using known method to search against CHOK1 SV genome assembly using blast to identify the 5 flanking sequence of integration sites based on sequence similarity as in Rance.  Hence, it would appear that Applicant's contribution to the art is simply to claim incorporation of RTS that are chromosomally integrated at an inherent hot spot (NL1 or NL2 locus)   obvious, to the Artisan before the effective filing of the instant application. Furthermore, KSR has already stated that motivation need not be specific, and only in the case of an infinite number of variants is a specific variant non-obvious. Given that one of ordinary skill in the art was well aware of the results of higher expression of SSI pools derived from random process or FLP-aided site-specific integration (SSI) to identify the location of the 5' and 3' integration sites within  the locus, the requirements for characterizing the insertion of landing pad site, and was already able to perform Blast and identify the sites and sequences of integrated transgenes, before the effective filing date of instant invention. Hence, absent evidence of any unexpected superior result and absence of any specific insertion site or locus that is not defined by any boundaries (see claim interpretation), it is prima facie obvious to one the artisan to use as FLP-aided site-specific integration (SSI) from high producer cells using method known in prior art to express at higher level in order to improve antibody production. One who would have practiced the invention would have had reasonable expectation of success because results of higher expression of SSI pools derived from random process or FLP-aided site-specific integration (SSI) to identify the location of the 5' and 3' integration sites to improve gene expression was already known in the art in an obvious manner to  produce gene product, as the Artisan already recognized the usefulness of site-specific integration to target the transgene to a site associated with stable expression. Thus, it would have only required routine experimentation to higher expression of SSI pools derived from random process or FLP-aided site-specific integration (SSI) to identify the location of the 5' and 3' integration sites at other loci of  Cricetulus griseus, like those amongst the Cricetulus griseus unplaced genomic scaffold, alternate assembly C_griseus_v1 .0 scaffold2552 of or the Cricetulus griseus unplaced genomic scaffold, CriGri_ 1.0 scaffold2422 as evident from  NCBI accession no to provide multiple site-specific integration (SSI). It should be noted that the KSR case forecloses the argument that a specific teaching, suggestion, or motivation is required to support a finding of obviousness See the recent Board decision Ex parte Smith, —USPQ2d—, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) (citing KSR, 82 USPQ2d at 1396) (available at http: www.uspto.gov/web/offices/dcom/bpai/prec/fd071925.pdf).
Thus, the claimed invention, as a whole, is clearly prima facie obvious in the absence of evidence to the contrary.

Response to arguments
Applicant disagree with the rejection arguing that the NL1 and the NL2 loci are clearly defined by their location and the size of the locus. Applicant argues that there is no teaching by Rance, Lang and Porter to integrate the coding of the protein of interest into a specific site, let alone integrate the coding into the scaffold of the NCBI reference, and specifically into NL1 (0.0076 percent of the genome) or NL2. Applicant did NOT just discover just any "hot spot," but rather specifically found NL1 and NL2, which were found to produce the highest stable recombinant gene expression. See, e.g., Table 9 of the specification. There was no surety that the skilled artisan would arrive at the presently claimed loci, which produce to the extent or magnitude of NL1 or NL2. Second, identifying NL1 and NL2 as being important to stable recombinant gene. Claims are drawn to mammalian cells, which are difficult to manipulate, screen, isolate, and analyze. The existence of a "screen" that discusses the general principle of looking for loci suitable for higher heterologous gene expression does not mean that it would be routine to perform and arrive at the claimed invention. Considering that the length of NL1 is less than 0.0076 percent of the genome, a simple calculation would indicate that it would take 105 cell lines randomly inserted throughout the genome to have a high likelihood of identifying NL1 using the teachings of the cited documents. That is far from routine experimentation as biotechnology is an unpredictable art.  Further there would not be a reasonable expectation of success of finding NL1 and NL2 or any loci that can result in higher heterologous gene expression to the extent or magnitude of NL 1 or NL2 by reading the cited documents. Applicants’ arguments have been fully considered, but are not found persuasive.
	As an initial matter, previous office action explicitly stated that claims as recited are broad and DO NOT define the boundary for NL1 or NL2 locus and thus they are interpreted to encompass RTS that are chromosomally-integrated within a Cricetulus griseus locus. 
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., integrate the coding of the protein of interest into a specific site, produce the highest stable recombinant gene expression, length of NL1or length of NL2 locus or finding NL1 and NL2 or any loci that can result in higher heterologous gene expression) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
It is noted that obviousness does not require absolute predictability of success; for obviousness under 35 U.S.C. § 103, all that is required is a reasonable expectation of success.  See In re O’Farrell, 7 USPQ2d 1673 (CAFC 1988).  In the instant case, claims are directed to an in vitro mammalian  cell derived from any species comprising plurality of at least two distinct recombination target sites (RTS) wherein two RTS are chromosomally-integrated within the undefined and broad genus of NL1 locus or the NL2 locus.  Given that the method to screen, identify and characterize novel loci suitable for higher heterologous gene expression in mammalian cells was known in prior art One of ordinary skill in the art would have had reasonable expectation of success because results of higher expression of SSI pools derived from random process or FLP-aided site-specific integration (SSI) to identify the location of the 5' and 3' integration sites to improve gene expression was already known in the art in an obvious manner to  produce gene product, as the Artisan already recognized the usefulness of site-specific integration to target the transgene to a site associated with stable expression. It would have only required routine experimentation to screen and identify the higher expression of SSI pools derived from random process or FLP-aided site-specific integration (SSI) to identify the location of the 5' and 3' integration sites at other loci of Cricetulus griseus, like those amongst the Cricetulus griseus unplaced genomic scaffold to provide multiple site-specific integration (SSI).
Examiner’s note: Should applicant amend the claim to recite more specific length of NL1or length of NL2 loci that can result in higher heterologous gene expression in mammalian cells, instant obviousness rejection may be overcome, pending further consideration. 

Conclusion
No claims allowed.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kawabe (Cytotechnology 64:267-79 (2012) teaches scFv-Fc producer cells using an accumulative gene integration system. 
deVree (Nature Biotechnology, 20014, 32(10), 1019-1025) teaches that targeted locus amplification  can  be used to uncover insertion sites and sequences of integrated transgenes.
Povey et al (Journal of Biotechnology 184 (2014) 84–93) teach early in the cell line construction process whereby the resulting mass spectrometry data are used to predict the phenotype of mammalian cell lines at larger culture scale using a PartialLeast Squares Discriminant Analysis (PLS-DA) model. Using MALDI-ToF mass spectrometry, a library of mass spectrometry fingerprints was generated for individual cell lines at the 96 deep well plate stage of cell line development.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANOOP K. SINGH whose telephone number is (571)272-3306. The examiner can normally be reached Monday-Friday, 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram R Shukla can be reached on (571)272-0735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANOOP K SINGH/            Primary Examiner, Art Unit 1632